DETAILED ACTION
In Applicant’s Response filed 12/2/21, Applicant has amended claims 71 and 74; and submitted a replacement drawing sheet of figure 3. Claims 1-48 have been cancelled. Currently, claims 49-96 are pending (claims 49-70 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/21 has been entered. Additionally, the Office has noted Applicant’s request on page 11 of the Response to enter the amendments to the specification which were filed 11/5/21 and, therefore, has also entered such amendments into the record and formally considered the amendments as noted below.
 
Specification


Drawings
The replacement drawing sheets were received on 12/2/21.  These drawings are entered. Additionally, the Office has noted Applicant’s comments on page 12 of the Response that “Fig. 4 is directed to be canceled” – accordingly, figure 4 is cancelled and the objections based on this drawing have been withdrawn.

Claim Objections
Claim 71 is objected to because of the following informalities:  lines 8-9 should be amended to recite: “two opposite connecting points”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and further in view of Latimer et al (US 5154185).
With respect to claim 71, Hiebert discloses a vacuum-molded and reusable limb protecting pad (device 110 in figs 9-10; device is configured as a thin flat mat or cushion structure as shown in figs 9-10 and thus is interpreted as being a “pad”; device is designed to position, support, restrain and/or immobilize a portion of a user’s body during medical treatment – col 1 lines 5-9 and thus is interpreted as being capable of use on a portion of a user’s body such as a limb and protects the limb by supporting and immobilizing it which protects the limb from injury that can occur with movement/use of limb; device is vacuum-molded because it is shaped to conform to a portion of a user’s body when air is evacuated with a vacuum – col 6 lines 32-39; a disposable waterproof slipcover is used to protect the device from being soiled during a surgical procedure and the device is cleaned with a germicidal 
an inner bag (inner bag 113) made of breathable material (made of gas permeable Lycra fabric – col 6 lines 16-17; material that is gas permeable is interpreted as being breathable), wherein a peripheral edge of the inner bag is sealed to form a first containing space (walls 113a and 113b are joined together – col 6 lines, forms a containing space between walls 113a and 113b as shown in fig 10), 
a plurality of positioning lines divide the first containing space into locating spaces (space between walls 113a and 113b is divided into four compartments 113f by lines 113e – col 6 lines 24-25) wherein neighboring locating spaces of the locating spaces are distinct from but in communication with one another (compartments 113f are distinct and spaced from one another as shown in fig 10 but air flow is permitted from one compartment to another which thus provides fluid communication between the compartments – col 6 lines 28-31) so that a cross section of the first containing space is always maintained in a predetermined flat narrow shape (area between walls 113a and 113b has a cross section that is a flat, narrow shape as shown in fig 10; bag 112 has a flat shape – col 7 lines 59-61; the shape is predetermined by the dimensions of the walls 113a/113b and the amount of beads 128 provided in each compartment 113f; air can pass from one compartment to another but the beads 128 cannot – col 6 lines 28-31, thus, a large quantity of beads cannot accumulate at one area to cause the inner bag 113 to increase in thickness at that location and thus the flat/narrow cross sectional shape is maintained);

an outer bag (exterior bag 112) made of an impermeable material (fabricated using flexible, air-impermeable material – col 6 lines 3-5), wherein a peripheral edge of the outer bag is airtight sealed (walls 114 and 116 are radio frequency welded together along top/bottom edges 118 and 120 and along the side edges 122 – col 6 lines 5-8; RF welding induces heating and melting to bond materials and thus is interpreted as forming an airtight seal at bonded areas) to form a second containing space to accommodate the inner bag (exterior walls 114 and 116 of exterior bag 112 function as a protective shell 117 for inner bag 113 that is contained within exterior bag 112 as shown in fig 10; col 6 lines 16-19), an outer surface of the outer bag is provided with an opening aligned and in communication with the second containing space (exterior wall 116 is provided with a valve 130 for evacuating air from bag 112 – col 6 lines 32-35; the surface of wall 116 that faces outwardly towards valve 130 as shown in fig 10 is interpreted as being on the outer surface of bag 112 - this surface is interpreted as having an opening therethrough for valve 130 to be provided and the opening is interpreted as communicating with the space at the interior of bag 112 in order to evacuate air from the bag); 
an air nozzle (valve 130 for evacuating air from bag 112 using a vacuum pump – col 6 lines 32-39; fig 10; interpreted as having the same structure and configuration as valve 30 of device 10 – col 6 lines 32-33) airtight sealed on the outer bag (provided in wall 116 of exterior bag 112 as shown in fig 10; col 6 lines 32-33; interpreted as being “airtight sealed” on wall 116 
at least one tightening component (Velcro straps 160; col 6 lines 50-62).
Hiebert does not, however, explicitly disclose that the at least one tightening component enables the limb protecting pad to be wrapped around and abutted against a surface of a limb, so as to adjust tightness of the limb protecting pad around the limb. The straps 160 of Hiebert, however, are interpreted as being capable of performing this function. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Although the Velcro straps 160 in Hiebert are disclosed as being used to hold the device 110 on an operating table 166 (col 6 line 66 – col 7 line 12), the straps 160 have an elongated structure as shown in figures 9-10 which is 
Hiebert also does not explicitly disclose that the plurality of positioning lines each have two opposite ends connected to two inner surfaces of the inner bag to form two opposite connecting points on the two opposite inner surfaces of the inner bag and having a length between the two connecting points. 
Sakita, however, teaches an analogous device comprising a bag 1 containing beads 2 (fig 1, 2, 2a) wherein the bag 1 has a plurality of positioning lines (partitions 4) each having two opposite ends connected to two inner surfaces of the inner bag to form two opposite connecting points on the two opposite inner surfaces of the inner bag (as shown in figures 2 and 2a, each partition 4 has a first end connected to the inner surface of the upper wall of the bag 1 defining a first connecting point and a second end, that is opposite the first end, and is connected to the inner surface of the lower wall of bag 1 to define a second connecting point such that the partition 4 extends between the inner surfaces of the upper and lower walls forming the bag 1) wherein the positioning lines each have a length between the two connecting points (the length of each partition 4 is defined as the dimension between the first end that is attached to the inner surface of the upper wall of bag 1 and the second end that is two inner surfaces of the inner bag to form two opposite connecting points on the two opposite inner surfaces of the inner bag and having a length between the two connecting points, like the partitions 4 in Sakita, in order to assist with maintaining an even distribution of the beads throughout the bag.  
Hiebert in view of Sakita does not, however, disclose that the plurality of granules are movable among the plurality of locating spaces of the inner bag without moving out of the inner bag.
Latimer, however, teaches an analogous air evacuable support (support 10; fig 3) which includes a plurality of positioning lines (baffles 52; fig 3) which are control means to regulate migration/movement of beads 42 (col 5 lines 38-48) each having a length and two opposite ends connected to two opposite inner surfaces of the bag (as shown in fig 3) wherein the positioning lines (baffles 52) divide the space into locating spaces (interior is divided into separated regions 56 as shown in fig 3), wherein neighboring locating spaces are distinct from but in communication with one another (the plurality of baffles 52 include apertures 54 that are dimensioned to pass the beads 42 - col 5 lines 38-48; thus, the apertures 54 permit 
claim 72, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses that the breathable material is a breathable fabric (gas permeable Lycra – col 6 lines 16-17; Lycra is fabric, and material that is gas permeable is interpreted as being breathable).
With respect to claim 73, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses that the impermeable material is an air impermeable plasticized film because device 110 is fabricated using the same flexible, air impermeable material as the first embodiment device 10 (col 6 lines 2-5) which is a polyvinyl waterbed film (col 3 lines 4-17) (polyvinyl is interpreted as being a “plastic” and thus the flexible, air impermeable polyvinyl film is interpreted as being an “air impermeable plasticized film”). 

Claims 74-82 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and Latimer et al (US 5154185) and further in view of Rose (US 3745998).
With respect to claim 74, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) but Hiebert does not disclose that the granules are porous granules.
	Rose, however, teaches an analogous vacuum formed support article comprising envelopes enclosing expanded polymer foam beads of selected low density (foam is interpreted as being a porous material) which “cooperate with each other to provide more effective immobilization action than solid granules of plastic or other materials because of their 
With respect to claim 75, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses that the air nozzle is a one-way reverse stop valve (valve 130 is a “Colder Products Company valve” – col 6 lines 33-34; interpreted as being the same as valve 30 of the first embodiment, made by the same company – col 4 lines 10-15; the valve automatically closes after air is withdrawn from the device and the female portion 34 is removed which thereby prevents air passage in the reverse direction –  col 4 lines 23-34; thus the valve is interpreted as having a one-way, reverse stop configuration), wherein when the extractor pumps air out of the first and second containing spaces via the air channel (air is withdrawn with a vacuum via passage through a tube 40 which is welded to the wall of the bag – col 4 lines 20-30; fig 7), the one-way reverse stop valve will make the air channel open in one direction (female portion 34 is releasably placed over male portion 32 to open valve 30 and permit ingress or egress of air –col 4 lines 23-25, but when a vacuum source is applied, air will be evacuated and thus will pass through tube 40 only in one direction to withdraw the air from the interior of the bag – col 4 
With respect to claim 76, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses that the air nozzle is an air valve (valve 130; the valve is a “Colder Products Company valve” – col 6 lines 33-34 which is interpreted as being the same as valve 30 of the first embodiment, made by the same company – col 4 lines 10-15) which is capable of being opened or closed to open or close the air channel (female portion 34 is releasably placed over male portion 32 to open valve 30 and permit ingress or egress of air which thereby is interpreted as opening the air channel through tube 40 so air can pass therethrough –col 4 lines 23-25; the valve automatically closes after air is withdrawn from the device and the female portion 34 is removed – col 4 lines 23-34; air cannot enter through the valve in the reverse direction from the outside environment through the valve and into the bag which would cause loosening of 
With respect to claim 77, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and further in view of Latimer so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 78, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 72) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.

With respect to claim 79, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 73) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and further in view of Latimer so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
claim 80, Hiebert in view of Sakita and Latimer further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 81, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 75) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before 
With respect to claim 82, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 76) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 

Claims 83-85 and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and Latimer et al (US 5154185) and further in view of Short et al (US 2008/0085218).
claim 83, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 84, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 72) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 85, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 73) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).

Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas 
With respect to claim 90, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the 
With respect to claim 91, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 72) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the 
With respect to claim 92, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 73) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect .

Claims 86-88 and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404), Latimer et al (US 5154185) and Rose (US 3745998) and further in view of Short et al (US 2008/0085218).
With respect to claim 86, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only 
With respect to claim 87, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 75) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 88, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 76) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 93, Hiebert in view of Sakita and Latimer further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to 
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 94, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 75) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.

	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 95, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 76) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 

Hiebert also does not disclose that the material of the slipcover is “breathable”.
.

Claims 89 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404), Latimer et al (US 5154185) and Short et al (US 2008/0085218) and further in view of Rose (US 3745998).
With respect to claim 89, Hiebert in view of Sakita and Latimer and further in view of Short discloses the device substantially as claimed (see rejection of claim 83) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the decorative bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before 
With respect to claim 96, Hiebert in view of Sakita and Latimer and further in view of Short discloses the device substantially as claimed (see rejection of claim 90) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the decorative bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita, Latimer, and Short so that the straps are attached to the slipcover which forms the outermost surface of the device during use in order to provide direct access to the straps during a procedure when the bag 112 is inserted into the slipcover 76. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the 

Response to Amendments/Arguments
Applicant’s amendments filed 11/5/21 and 12/2/21 and the arguments filed 12/2/21 have been fully considered as follows:
	Regarding the objections to the specification, the Office has noted Applicant’s request on page 11 of the Response to enter the amendments to the specification which were filed 11/5/21. The amendments have been entered and fully considered. As noted in the advisory action dated 11/16/21, the amendments to the specification are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the drawings, the replacement drawing sheets filed 12/2/21 have been received and entered. Also, Applicant’s amendments to claim 71 to remove the limitation reciting apertures has been noted and obviates the basis for the drawing objection related to this element not being shown in the figures. Additionally, as noted above, the Office has noted Applicant’s comments on page 12 of the Response that “Fig. 4 is directed to be canceled” – accordingly, figure 4 has been cancelled and will no longer be considered. Therefore, the drawing objections have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been 
	Regarding the claim rejections under 35 USC 112, As noted in the advisory action dated 11/16/21, Applicant’s arguments on pages 15-17 of the Response filed 11/5/21 are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 12-19 of the Response have been fully considered but are not persuasive. 
	Specifically, the Office has noted Applicant’s arguments on pages 12-17 of the Response that the prior art of record fails to disclose positioning lines forming two opposing connecting points on two opposite inner surfaces of the inner bag and having a length between the two connecting points as recited in amended claim 71. The Office respectfully disagrees at least for the reasons provided in the arguments below and because such features are disclosed and/or suggested by the prior art of record as discussed in the rejection of claim 71 provided above.
	The Office has also noted Applicant’s argument on pages 12-13 that the claimed invention differs from the prior art because the connecting points on the upper and lower layers are separated from each other so that the upper/lower layers of the inner bag are not stitched. The Office is not persuaded by this argument, however, because there are no limitations in the claims which specify that the connecting points are separated from one another. Thus, the features upon which applicant relies, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	The Office has also noted Applicant’s arguments on page 14 that the device of Sakita differs from the claimed invention because the separating sheets are connected to the upper/lower layers of the bag 1 to form a connecting line instead of a connecting point. However, as with Applicant’s arguments against the Hiebert reference, the Office is not persuaded by these arguments because the connecting lines in Sakita inherently are formed by a plurality of connecting points in order to provide attachment of the separating sheets to the inner surfaces of the upper/lower layers of the bag and thus teach that the device has, at a minimum, a connecting point on each of the two opposing inner surfaces of the bag. There are no limitations in the claims which restrict or limit the device to having only a single connecting point rather than multiple connecting points and the claim includes “comprising” language that is open-ended and does not exclude additional, unrecited elements such as additional 
The Office has also noted Applicant’s arguments on page 15 that the device of Latimer differs from the claimed invention because the baffles 52 are bonded to walls 14/16 of bag 12 to form a connecting line instead of a connecting point. However, as with Applicant’s arguments against the Hiebert and Sakita references, the Office is not persuaded by these arguments because the connecting lines in Latimer inherently are formed by a plurality of connecting points in order to provide attachment of the baffles to the inner surfaces of the upper/lower walls of the bag and thus teach that the device has, at a minimum, a connecting point on each of the two opposing inner surfaces of the bag. There are no limitations in the claims which restrict or limit the device to having only a single connecting point rather than multiple connecting points and the claim includes “comprising” language that is open-ended and does not exclude additional, unrecited elements such as additional connecting points. Thus, for at least these reasons, the Office is not persuaded by Applicant’s arguments against the Latimer reference.
	The Office has also noted Applicant’s arguments on page 16 regarding the Rose and Short references but is not persuaded by these arguments because these references have not been cited by the Office for teaching positioning lines and/or connecting points of said positioning lines. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the Office is 
	The Office has also noted Applicant’s argument on page 17 that the prior art of record fails to disclose a plurality of granules being movable among the plurality of locating spaces of the inner bag. The Office respectfully disagrees because Latimer has been cited as teaching such limitations as discussed in the claim rejections above.
	The Office has also noted Applicant’s arguments on pages 17-19 of the Response that in the claimed invention the granules fall down by gravity to permit quick and even dispersement from a single filling port to all the locating spaces but that the design of the partitions in the prior art of record cannot allow granules to be dispersed by gravity to “achieve the unpredictable effect achieved by the technical features recited in…claim 71”. Applicant further argues that Latimer teaches away from the claimed invention because the relative size of the apertures and beads limits the moving speed of the beads so that the speed of the beads passing through the apertures is slow which will slow down manufacturing and is not conducive to mass production and that the beads pass through the apertures by only manual force rather than by gravity. The Office is not persuaded by these arguments, however, because there are no limitations in the claims which require that the beads are dispersed by gravity or which prohibit or prevent use of manual force to move the beads through the apertures. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the 
	Therefore, for at least the reasons provided above, the Office is not persuaded by Applicant’s arguments and therefore maintains that the prior art of record reads on claim 71 substantially as recited in the present application.
	The Office has also noted Applicant’s arguments on page 19 regarding claims 72-96 but for at least the same reasons as provided above with respect to claim 71, the Office is not persuaded by Applicant’s arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN201061575Y, CN101229085A, US5718669, US7309321, US7273462, US4657003, US2008/0269653, US2011/0191960, US5891069, US8555890, US6890292, US2003/0139694, US6318372, US4848364, US8082924, US6251065, US8387789, US20150148723.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786